DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 10/05/2022 has been entered. Claims 6-9 have been canceled. Claims 13-16 have been added. Claims 1-5, and 10-16 are pending in the Application.

Response to Arguments
Applicant’s arguments, filed 10/20/2022, with respect to the prior art rejection have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Crisp US publication US 20170364469, in view of Wang et al US publication US 20150317277 and in view of Maehata US publication US 20120023383.
Regarding claim 1, Applicant argues that the cited references fail to teach the newly amended limitation “the physical layer circuit includes at least one level switch circuit for converting the input data into the serial command.” However, the newly cited art Maehata discloses a parallel to serial conversion circuit having at least one level switching circuit for converting parallel data to serial data. Therefore, it would have been obvious for a person having ordinary skill in the art to modify the physical layer circuit and conversion circuit of Crisp and Wang and further incorporate a switch circuit. The motivation for doing so is to merge parallel data into serial data using the switch circuit thus simplifying the conversion circuit.
Applicant further argues that the cited references also fail to teach the limitation “converting the parallel data into the serial command and transmitting the serial command to the serial bus by one single pin.” Applicant submits that the Wang’s serial transceiver 22 transmits the serial data via four signal lines e.g. via four pins rather than via one pin (see remarks pages 11-12). The Examiner respectfully disagrees. The Examiner submits that Wang explicitly discloses that there is one or more pins at 26 (see para 0056, receive data from the memory management unit 24 in parallel format and convert that data into a serial format for transmission on one or more lanes 26).  Thus, Wang does disclose converting parallel data to serial data and transferring serial data via one pin.
The rejections have been modified to address the newly amended claims. Please see below for the detailed rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crisp US publication US 20170364469, in view of Wang et al US publication US 20150317277 and in view of Maehata US publication US 20120023383.

Regarding claim 1, Crisp teaches a memory system comprising:
a memory comprising a data bus configured to receive a parallel command, and a serial bus configured to receive a serial command (see figure 6, LPC DRAM 600 having data bus 610 and serial bus STB 690, see para 0148, addressing and control is provided to the DRAM using packets. Packets can be supplied by the Data Bus 680 using a parallel protocol or by the STB signal 690 using a serial protocol); and
a physical layer circuit configured to transmit the parallel command to the data bus (see figure 54, interface circuit of the FPGA controller 54100 connected to the data bus of the LPC DRAM);
But, Crisp fails to teach the physical layer circuit is configured to convert an input data into the serial command and transmit the serial command to the serial bus.
However, Wang teaches a physical layer circuit having a conversion circuit to convert an input data into a serial command and transmit the serial command to a serial bus (see para 0056, the serial transceiver 22 may be located on the substrate 15 and may receive data from the memory management unit 24 in parallel format and convert that data into a serial format for transmission on one or more lanes 26 to the memory bank 20 b).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the interface circuit of Crisp and incorporate parallel to serial conversion.
The motivation for doing so is to provide compatibility when communicating in parallel format to the memory system using the serial bus.
The combination of Crisp and Wang fails to teach the physical layer circuit includes at least one level switch circuit for converting the input data into the serial command.
However, Maehata teaches a physical layer circuit includes at least one level switch circuit for converting parallel data into serial data (see figure 7 and para 0024, The parallel-serial conversion circuit further includes a second switch for switching between any of the B2 dual port memories from which data is to be output).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the physical layer circuit and conversion circuit of Crisp and Wang and further incorporate a switch circuit.
The motivation for doing so is to merge parallel data into serial data using the switch thus simplifying the conversion circuit.


Regarding claim 2, Crisp further teaches the memory has less than 45 signal pins, the data bus has 16 signal pins, and the serial bus is a single strobe pin (see figure 5, the LPC DRAM 500 has 22 pins total, data bus 510 has 16 pins, and the STB is a single pin); wherein the parallel command is 16 bit wide and the serial command is 16 bit long (see figure 16 shows the parallel request packet format which is 16 bits wide e.g. from DB0-DB15, further see figure 18 shows the serial request packet format which is 16 bits long e.g. from S0-S15).

Regarding claim 3, Crisp further teaches the memory receives both the parallel command and the serial command (see para 0148, addressing and control is provided to the DRAM using packets. Packets can be supplied by the Data Bus 680 using a parallel protocol or by the STB signal 690 using a serial protocol).

Regarding claim 4, Crisp further teaches the parallel command comprises a first command signal and a first address signal, and the serial command comprises a second command signal and a second address signal (see para 0147, Addressing and commands are provided via both the Data Bus 680 and the STB 690 external signals using different protocols); wherein, based on the parallel command received from the data bus, the memory outputs a first data corresponding to the first address signal from the data bus after a first predetermined time (see figure 17 for the timing diagram of a burst write cycle using parallel request packet, the data is output after write latency 1790); wherein, based on the serial command received from the serial bus, the memory outputs a second data corresponding to the second address signal from the data bus after as a second predetermined time (see figure 32 for the timing diagram of a burst read cycle using serial request packet, the data is output after read latency 1590).

Regarding claim 5, Wang further teaches the physical layer circuit comprises an adaptive conversion circuit and a set of clock signals, wherein the adaptive conversion circuit converts the input data into serial command based on the set of clock signals and the serial command is 16-bit long (see para 0047, FIG. 4 is a detailed block diagram of one transceiver showing various clock domains, also see para 0070, Prior to final transmission, the packet portions 44 a and 44 b are processed by encoders 54 to embed a clock signal in the packet transmission.  The encoded packet portions 44 a and 44 b are then transmitted to serializers 56 which convert the parallel data into serial data… This serialization converts from a clock domain of the transmitter 34 into the bit clock used for serial transmission across a clock boundary 59).

Regarding claim 10, the combination of Crisp and Wang further teaches a controller providing the input data to the physical layer circuit (see Wang’s para 0056, the serial transceiver 22 may be located on the substrate 15 and may receive data from the memory management unit 24 in parallel format and convert that data into a serial format for transmission on one or more lanes 26 to the memory bank 20 b), wherein the input data is one set of 16-bit wide parallel data, two sets of 8-bit wide parallel data, 4 sets of 4-bit wide parallel data, or 8 sets of 2-bit wide parallel data, wherein the memory comprises a clock signal, and the adaptive conversion circuit converts the one set of 16-bit wide parallel data, two sets of 8-bit wide parallel data, 4 sets of 4-bit wide parallel data, or 8 sets of 2-bit wide parallel data into the 16-bit long serial command (Crisp discloses the parallel data is 16 bits wide and the serial data is 16 bits long, while Wang discloses converting parallel data having corresponding width to serial data having corresponding length).

Regarding claim 11, Crisp further teaches the physical layer circuit transmits the parallel command to the data bus which is a 16-bit wide DQ bus and the physical layer circuit transmits the serial command to the serial bus which is a 1-bit wide STB bus (see figure 5, the data bus 510 is 16 bits wide and the STB bus 540 is 1-bit wide).

Regarding claim 12, Crisp further teaches the 16-bit wide DQ bus is separated from the 1-bit wide STB bus (see figure 5 shows that data bus 510 is separated from the STB bus 540).

Allowable Subject Matter
Claims 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant has incorporated the allowable subject matter indicated in the previous Office Action dated 07/05/2022 into the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184